Citation Nr: 1513379	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-29 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to receipt of VA benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 administrative decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The record before the Board consists of the appellant's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The appellant accepted an undesirable discharge to avoid trial by general court-martial.  


CONCLUSION OF LAW

The character of the appellant's military service constitutes a legal bar to the award of veterans' benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. § 3.12 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist claimants.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).




Analysis

The appellant is seeking a determination that the character of his military service does not constitute a legal bar to veterans' benefits.  In essence, he is seeking a finding that he has the status of a "veteran" for VA purposes, in order to obtain a VA Home Loan.  

Service personnel records show that the appellant was absent without leave (AWOL) from November 28, 1967, to March 29, 1968, from May 16, 1968 to July 18, 1968, and from November 17, 1968, to June 18, 1969.  

A review of the appellant's official military personnel file (OMPF) reveals a copy of a memorandum signed by the appellant in July 1969, entitled Request for Discharge for the Good of the Service.  That memorandum indicates that the appellant understood that he would receive an undesirable discharge, and that he had been advised of a contemplated trial by court-martial.  The Board finds that this memorandum clearly indicates the appellant's acceptance of an undesirable discharge to escape trial by general court-martial, and therefore, under provisions of 38 C.F.R. § 3.12(d)(1), his discharge is considered to have been issued under dishonorable conditions.  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  Thus, by definition, the appellant is not considered a "veteran" based on his period of service from September 1966 to July 1969.  

VA regulations provide an exception to the rule in 38 C.F.R. § 3.12(d)(1) if it is found that the person was insane at the time of committing the offense causing his discharge or release.   See 38 C.F.R. § 3.12(b).  The determination of insanity under VA regulations is to be made in accordance with 38 C.F.R. § 3.354 (2014).  That section defines insanity, and provides that determinations with respect to insanity at the time of events leading to court-martial or discharge will be based on all the evidence procurable relating to the period involved, and applying the definition set forth in that section.  In this case, the Veteran has not alleged insanity at the time of the offense, and the record does not provide facts leading to such conclusions.  Therefore, the Board finds no evidence indicating the appellant was insane at the time he went AWOL.  

While the appellant's has set forth arguments asserting compelling circumstances surrounding his AWOL, the Board finds that these arguments do not apply to 38 C.F.R. § 3.12(d), but are specifically applicable to 38 C.F.R. § 3.12(c).  In essence, the appellant's claim is not being denied because he was AWOL from active duty for a continuous period of at least one hundred and eighty days, as described under subsection (c)(6), but because he accepted an undesirable discharge to escape trial by general court-martial and is therefore considered to have been discharged under dishonorable conditions, as described under subsection (d)(1).  For the reasons discussed above, the Board finds that entitlement to status as a "veteran" for purposes of veterans' benefits is not in order.  


ORDER

The Board having determined that the character of the appellant's discharge from service is a bar to receipt of VA benefits, the benefit sought on appeal is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


